Jasen and Gabrielli, JJ.
(concurring). We concur in result. However, we agree with Judge Cooke that there is no "agency defense” to a charge of possession of a controlled substance. But we cannot concur in that opinion altogether since we do not believe that there exists or ought to exist an "agency defense” to a charge of sale of a controlled substance (see People v Roche, 45 NY2d 78, dissenting opn by Gabrielli, J., decided herewith). Accordingly, we do not agree with so much of the majority opinion as adopts the "agency defense” in a sales case, nor in that part of the majority opinion which indicates that there might exist an "agency defense” to a charge of possession of a controlled substance, with intent to sell.
Chief Judge Breitel and Judges Jones, Wachtler and Fuchsberg concur with Judge Cooke; Judges Jasen and Gabrielli, concur in result only in a concurring memorandum.
Order affirmed.